 



Exhibit 10.1
PERFORMANCE UNIT AWARD AGREEMENT
(Award #     )
          THIS PERFORMANCE UNIT AWARD AGREEMENT (this “Agreement”), made and
entered into this the      day of                     ,                     , by
and between Piedmont Natural Gas Company, Inc. (the “Company”) and       
                                           
                                      (the “Participant”).
WITNESSETH:
          WHEREAS, on March 3, 2006, the Company’s shareholders approved the
Piedmont Natural Gas Company, Inc. Incentive Compensation Plan; and
          WHEREAS, on September 7, 2007, the Compensation Committee
(“Committee”) of the Company’s Board of Directors adopted Interpretive
Guidelines for the Incentive Compensation Plan (the Interpretive Guidelines and
the Incentive Compensation Plan, together, and as may be amended from time to
time, the “Plan”); and
          WHEREAS, the Committee on                                     ,
               , established a                  -year performance period under
the Plan beginning November 1,                 (the “Performance Period”), and
the Company’s Board of Directors accepted the recommendation of the Committee as
to the Performance Unit awards for the tenth Performance Period; and
          WHEREAS, the Participant has been awarded                     
(               ) Performance Units for the                      Performance
Period beginning November 1,                     and ending October 31,
                    .
          NOW, THEREFORE, in consideration of these premises and the mutual
promises contained herein, the parties hereto hereby agree as follows:
     1. The Participant acknowledges that the grant and distribution of the
award hereunder is governed by the terms of the Plan, and the terms of the Plan
are incorporated into this Agreement in their entirety and made a part hereof by
reference. Unless otherwise defined herein, capitalized terms used herein shall
have the meaning set forth in the Plan. In the event of any conflict between the
terms of the Plan and this Agreement, the terms of the Plan shall control.
     2. The percentage of the Performance Units awarded to the Participant that
shall be distributed to the Participant shall depend on the levels of
performance achieved during the Performance Period as set forth on Exhibit A
attached hereto. No distributions of Performance Units shall be made with
respect to a particular measure of performance if the minimum percentage of the
applicable measure of performance is not achieved for the Performance Period as
set forth on Exhibit A. The performance levels achieved for the Performance
Period and the percentage of Performance Units to be distributed shall be
conclusively determined by the Compensation Committee of the Board of Directors.
Notwithstanding the foregoing, in the event a Change in Control occurs before
the end of the Performance Period, one hundred percent (100%) of the Performance
Units awarded to the Participant hereunder shall be

 



--------------------------------------------------------------------------------



 



distributed to the Participant without any adjustment for the levels of
performance actually achieved during the Performance Period prior to or after
the Change in Control.
     3. The percentage of Performance Units awarded to the Participant which the
Participant shall become entitled to receive shall be distributed in the form of
shares of the Company’s common stock (“Shares”), with one earned Performance
Unit equal to one Share. Except as otherwise provided in the Plan in the event
of the Participant’s death during the Performance Period, the Participant’s
award shall be distributed during the two and one-half month period beginning
with the expiration of the Performance Period and ending January 15,
             or, if earlier, the two and one-half month period following a
Change in Control.
     4. The extent to which the Performance Units are forfeited or remain
outstanding in the event the Participant terminates employment with the Company
prior to the end of the Performance Period for any reason, including due to the
Participant’s death, Disability or Retirement, shall be governed by the terms of
the Plan.
     5. The Company shall deduct from any Shares otherwise distributable to the
Participant that number of Shares having a value equal to the amount of any
taxes required by law to be withheld from awards made under the Plan. The
Participant may elect to have the Company withhold a greater number of Shares
(up to a maximum of fifty percent (50%) of the Shares distributable to the
Participant) for tax withholding.
     6. No award of undistributed Performance Units hereunder to the Participant
shall entitle the Participant to any right as a stockholder of the Company.
     7. The Participant’s award under the Plan may not be assigned or alienated.
Subject to any limitations under the Plan on transferability, this Agreement
will be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.
     8. Neither the Plan, nor this Agreement, nor any action taken under the
Plan or this Agreement shall be construed as giving to the Participant the right
to be retained in the employ of the Company.
     9. Any distribution of Shares may be delayed until the requirements of any
applicable laws or regulations or any stock exchange requirements are satisfied.
The Shares distributed to the Participant shall be subject to such restrictions
and conditions on disposition as counsel for the Company shall determine to be
desirable or necessary under applicable law.
     10. The Participant may designate a beneficiary or beneficiaries to receive
all or part of the Performance Units to be distributed to him/her under the Plan
in case of death of the Participant. Any such Performance Units awarded under
this Plan shall be distributed to the beneficiary (ies) designated in Exhibit B
that is incorporated herein for all purposes. If no beneficiary (ies) is
designated, such Performance Units shall be paid to the estate of the
Participant.
     11. The Compensation Committee of the Board of Directors shall have
authority to administer and interpret the Plan and to establish rules for its
administration.

2



--------------------------------------------------------------------------------



 



     12. This Agreement constitutes the entire understanding of the parties on
the subjects covered. The Participant expressly warrants that he/she is not
accepting this Agreement in reliance on any promises, representations, or
inducements other than those contained herein. Except with respect to
modifications of the Plan as provided therein, this Agreement can be amended
only in writing executed by the Participant and a duly authorized officer of the
Company.
     13. This Agreement shall be governed by the laws of the State of North
Carolina to the extent not preempted by applicable federal law.
     IN WITNESS WHEREOF, the parties hereto have executed or caused this
Agreement to be executed in duplicate as of the date first above written.

            PIEDMONT NATURAL GAS COMPANY, INC.
      By:           Chairman, President and Chief Executive Officer             
        By:           Participant             

3



--------------------------------------------------------------------------------



 



EXHIBIT A
Performance Measures for the                      Performance
Period beginning November 1,                      (Award #      )

1



--------------------------------------------------------------------------------



 



EXHIBIT B
Piedmont Natural Gas Company, Inc.
Long Term Incentive Plan
Award #      (Performance Period                      to                     )
Beneficiary Designation Form
Upon my death, I hereby designate the following beneficiary(ies) to receive any
undistributed Performance Units (which the Participant is entitled to receive
under the Plan) awarded under this Agreement to the following:

              Primary Beneficiary 1  
Name:
  Date of Birth:   Relationship:   Percentage:
Street Address:
           
City, State, Zip Code:
           

              Primary Beneficiary 2  
Name:
  Date of Birth:   Relationship:   Percentage:
Street Address:
           
City, State, Zip Code:
           

              Primary Beneficiary 3  
Name:
  Date of Birth:   Relationship:   Percentage:
Street Address:
           
City, State, Zip Code:
           

If any Primary Beneficiary predeceases me, then each such Primary Beneficiary’s
share will be distributed to the remaining Primary Beneficiary(ies) in equal
shares. If all Primary Beneficiaries are deceased at the time of my death, I
designate as Contingent Beneficiary(ies):

              Contingent Beneficiary 1  
Name:
  Date of Birth:   Relationship:   Percentage:
Street Address:
           
City, State, Zip Code:
           

              Contingent Beneficiary 2  
Name:
  Date of Birth:   Relationship:   Percentage:
Street Address:
           
City, State, Zip Code:
           

              Contingent Beneficiary 3  
Name:
  Date of Birth:   Relationship:   Percentage:
Street Address:
           
City, State, Zip Code:
           

1



--------------------------------------------------------------------------------



 



If any Contingent Beneficiary predeceases me, then each such Contingent
Beneficiary’s share will be distributed to the remaining Primary
Beneficiary(ies) in equal shares.
Participant’s Name (Print or Type):                     
                                                                  
Participant’s Signature:                                          
                                                                 
Date:                              

2